Citation Nr: 1711094	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  13-28 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for coronary artery 
disease, claimed as a cardiovascular disability, status post coronary artery bypass graft (CABG).

2. Entitlement to a total disability rating for compensation based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1965 to January 1991.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran requested a decision review officer (DRO) hearing in his March 2012 notice of disagreement (NOD).  In a July 2012 letter, the RO scheduled the hearing for August 15, 2013.  However, the Veteran withdrew his hearing request in an August 5, 2013 statement submitted by the Veteran's representative. 

In July 2015, the Board remanded the case to the RO for additional development.  The RO scheduled a new VA examination in February 2016.  The examination was canceled because the Veteran did not report to the examination.  An August 2016 report of general information indicates the Veteran was contacted that same month, and he stated he failed to report for the examination because it would require him to put too much stress on his heart and he refused to sign a consent form relieving the VA medical center (VAMC) of liability.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 CFR 20.900(c) (2016) ("advanced age" is defined as 75 or more years of age).

The issue of entitlement to a total disability rating based upon individual unemployability (TDIU) was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the present case, lay evidence of unemployability due to the Veteran's service-connected disabilities was submitted in the Veteran's April 2011 written statement.  Specifically, the Veteran indicated he purchased a trailer truck, hoping to start a truck driving business, but was unable to work due to the pain in his legs, which is associated to his coronary artery disease and subsequent CABG.  Accordingly, in light of the Court's holding in Rice, the issue of entitlement to a TDIU has been raised by the record and is within the jurisdiction of the Board.

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's workload which results in dyspnea, fatigue, angina, dizziness, or syncope has been estimated to be greater than 3 METs, but not greater than 5 METs. 


CONCLUSION OF LAW

The criteria for a disability rating of 60 percent, but not higher, for coronary artery disease, status post-CABG have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.100, 4.104, Diagnostic Codes 7005, 7017 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2016) before the Board decides the claim.

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's coronary artery disease, status post-CABG is rated under 38 C.F.R. § 4.104, Diagnostic Codes 7005 and 7017.


A 10 percent evaluation is warranted for a workload of greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or continuous medication required. 

A 30 percent evaluation is warranted for a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray. 

A 60 percent evaluation is warranted for more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent. 

A 100 percent rating is warranted for chronic congestive heart failure, or when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or for left ventricular dysfunction with an ejection fraction of less than 30 percent.  

38 C.F.R. § 4.104, Diagnostic Codes 7005, 7017.

Note 2 explains that one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42, and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability under appeal.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.

By way of background, the RO granted service connection for coronary artery disease, status post-CABG as 10 percent disabling in an April 2004 rating decision.  The Veteran submitted a claim for increased rating in March 2010.  The RO continued the 10 percent evaluation in a February 2012 rating decision, and the Veteran submitted an NOD the following month.  The August 2013 SOC denied the claim for increase, and the Veteran substantially appealed the issue in September 2013.  

The Veteran underwent a VA examination provided by a contractor in June 2010.  The examiner noted the Veteran's 1998 CABG, as well as some of the functional limitations of the coronary artery disease.  In relevant part, the examiner noted the Veteran experiences intermittent attacks during which he experiences numerous aches and pains.  In the year prior to the examination the Veteran experienced 24 such attacks.  The Veteran reported inability to perform daily functions during the attacks but no overall functional impairment from the condition.  Additionally, the examiner indicated there was no presence of congestive heart failure or rheumatic heart disease, and also listed Lipitor, metoprolol, Ramipril, and aspirin as the treatment for the Veteran's condition.  However, the Veteran refused to report for the stress test portion of the examination stating it would be too much stress on his heart.  As such, while the examination report provided an extensive medical history of the Veteran's condition, it did not provide any information the RO could use for rating purposes.  The Veteran was again scheduled for a second VA examination in June 2014, to which he failed to report.  Upon remand from the Board, the RO once again scheduled a VA examination to take place in February 2016 but canceled it as the Veteran could not be contacted.  The record indicates the RO finally contacted the Veteran in August 2016, and he stated he refused to report for the stress test because such a test would put too much stress on his heart.  Accordingly, the RO continued the 10 percent evaluation in an October 2016 SSOC rating the condition on the evidence of record, and citing to the Veteran's various absences from scheduled examinations. 

In October 2013 the Veteran submitted a statement in Spanish from a private physician familiar with the Veteran's medical history, in which she found the Veteran to be a cardiovascular high risk patient inept for "physical work that represents an exertion."  As such, the physician estimated the Vet's METs to be in the 3 to 5 METs range.  The document was properly translated, upon the RO's request, in July 2015. 

While the RO was right to rate the Veteran's condition on the evidence of record, given the lack of adequate METs measurements from the VA examinations, the Board disagrees with the ultimate conclusion.  As noted above, METs testing is required in all cases in order to rate the cardiovascular system except when there is a medical contraindication, when the left ventricular ejection fraction has been measured and is 50 percent or less, when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year, or when a 100 percent evaluation can be assigned on another basis.  38 C.F.R. § 4.100 (b).  Furthermore, there is an exception carved out in Note 2 of § 4.104.  That note states that in a case where METs levels are required, an estimation of the patient's METs may be used when a determination of METs by an exercise test cannot be done for medical reasons.  38 C.F.R. § 4.104, Note (2).  In the present case, the record does not contain the Veteran's left ventricular ejection fraction at any point during the period of the claim.  The June 2010 examination report denied congestive heart failure, and the record reveals no other indication of such condition.  The Veteran's current combined rating is 20 percent, indicating a 100 percent evaluation has not been assigned on another basis.  What the record does indicate, however, is a medical contraindication in the form of the private physician statement from October 2013.  As previously noted, the physician found the Veteran to be a cardiovascular high risk, which prevented him to be involved in any physical activity requiring exertion.  Furthermore, the record makes clear the Veteran felt a stress test would be too intense for his condition since the beginning of his claim.  Although he reported to the June 2010 VA examination, he refused to partake in the stress test, which would have yielded the METs data needed to rate the current severity of his condition.  Similarly, he did not report to two other examinations scheduled for June 2014 and February 2016, and stated taking such a test would be too much stress in an August 2016 contact with the RO.  Coupling the physician's statement with the Veteran's consistent statements of inability to undergo a stress test, the Board finds there is a medical contraindication to exempt the Veteran from the required METs testing.  Additionally, the Board finds the private physician's statement provides the medical reason for which a stress test cannot be performed, and estimated METs may be used in accordance with 38 C.F.R. § 4.104 Note (2).  The private physician provided estimated METs in the range of 3 to 5 METs.  Diagnostic Codes 7005 and 7017 state that a workload exceeding 3 METs but not greater than 5 METs warrants a 60 percent evaluation for coronary artery disease and coronary bypass surgery, respectively.  Therefore, the Board finds an increase to 60 percent for the Veteran's coronary artery disease, status post-CABG is warranted. 

The Board has considered entitlement to a rating in excess of 60 percent but finds such entitlement is not adequate in this case.  A rating of 100 percent requires chronic congestive heart failure; a workload of 3 METs or less which results in dyspnea, fatigue, angina, dizziness, or syncope; or a left ventricular dysfunction with an ejection fraction of less than 30 percent.  Here, the record shows no signs of congestive heart failure, the estimated METs are greater than 3 METs, and the record does not contain a measurement of the Veteran's left ventricular ejection fraction during the claim period.  Given the foregoing, the Board finds that a rating in excess of 60 percent is not warranted.  The Board has also considered the use of other rating codes, but finds that there are no appropriate codes that provide for an evaluation in excess of 60 percent for coronary artery disease, status post-CABG.


   
Other Considerations

VA must consider all favorable lay evidence of record.  38 USCA § 5107 (b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, in addition to the medical evidence cited above.  The Board has found the Veteran to be credible.  Nevertheless, his statements do not show symptoms warranting a disability rating in excess of 60 percent.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to a higher or separate rating under any applicable diagnostic code.

The Board has considered whether the claim should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must initially compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case, the Veteran's disability, coronary artery disease, status post-CABG, is wholly and expressly contemplated by the schedular criteria.  Therefore, the Board has no reason to believe that the average industrial impairment from the disability would be to a compensable degree.  Accordingly, referral of this claim for extra-schedular consideration under 38 C.F.R. § 3.321 (b) is not in order.
ORDER

The Board having determined that the Veteran's coronary artery disease, status post-CABG warrants a 60 percent rating but not higher, the benefit sought on appeal is granted, throughout the period of the claim, to this extent and subject to the criteria applicable to the payment of monetary benefits. 


REMAND

As noted above the Board has inferred a claim for a TDIU rating based on the Veteran's April 2011 statement.  As such, a medical opinion assessing his employability status must be obtained.

On remand all relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Notify the Veteran as to what information or evidence 
is needed to substantiate his TDIU claim pursuant to 38 U.S.C.A. § 5103 (a) (West 2014) and 38 C.F.R. § 3.159 (b) (2016).  Additionally, the Veteran should be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), and if necessary, a VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits).

2. Obtain any outstanding records pertinent to the 
Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).

3. Obtain from a VA examiner, an assessment of the 
functional impact of the service-connected disabilities on the Veteran's employability.  

Specifically, the examiner should comment on the Veteran's ability to function in an occupational environment, and describe functional impairment caused solely by the Veteran's service-connected disabilities.  

In this regard, the examiner should provide concrete examples of functional impairments caused by the Veteran's service-connected disabilities.  Such impairments include, but are not limited to, walking, sitting, lifting and standing limitations.  A rationale for the opinion must also be provided.

4. Then, readjudicate the issue on appeal.  If the benefit 
sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the board intimates no opinion as to any final outcome warranted. 


The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



Department of Veterans Affairs


